FILED
                              NOT FOR PUBLICATION                           OCT 3 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


RAMSSES A. HARO,                                  No. 13-71633

               Petitioner,                        Agency No. A099-067-708

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Ramsses A. Haro, a native and citizen of Mexico, petitions pro se for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from

the immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182,

1184-85 (9th Cir. 2006). We deny in part and dismiss in part the petition for

review.

         Haro does not claim past persecution. Substantial evidence supports the

BIA’s determination that Haro failed to establish a fear of future persecution on

account of a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (“An [applicant’s] desire to be free from harassment by criminals motivated

by theft or random violence by gang members bears no nexus to a protected

ground.”). Thus, Haro’s asylum and withholding of removal claims fail. See

Molina-Morales v. INS, 237 F.3d 1048, 1052 (9th Cir. 2001).

         Substantial evidence also supports the BIA’s denial of Haro’s CAT claim

because he failed to establish it is more likely than not that he would be tortured by

or with the consent or acquiescence of the Mexican government if returned. See

Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008). Thus, Haro’s CAT claim

fails.

         The record does not support Haro’s contention that the agency did not fully

review his case. Further, we lack jurisdiction to consider Haro’s contention that




                                           2                                    13-71633
the IJ erred in not continuing his case because he failed to raise this issue before

the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      Finally, Haro does not challenge the BIA’s determination that a remand to

allow him to apply for cancellation of removal was not warranted.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                     13-71633